Title: From George Washington to Samuel and Elizabeth Willing Powel, 24 April 1793
From: Washington, George
To: Powel, Samuel,Powel, Elizabeth Willing



[Philadelphia] Wednesday 24th Aprl [1793]

The President and Mrs Washington present their complimts to Mr & Mrs Powell—and (agreeably to Mrs Powells request)

have the honor to inform them that Mrs Washington is so much indisposed with a cold as to make her fear encreasing it by going to the Circus this afternoon. The President & rest of the family propose to be Spectators at the exhibition of Mr Rickets.
